SPAETH, Judge,
concurring:
I agree with the majority that the lower court committed reversible error in failing to charge the jury that the Motor Vehicle Code does not prohibit momentary stopping for *108proper purposes under proper circumstances. However, unlike the majority, I also find reversible error in the lower court’s refusal to instruct the jury pursuant to Kenworthy v. Burghart, 241 Pa. Super. 267, 282, 361 A.2d 335, 343 appeal dismissed, 478 Pa. 20, 385 A.2d 975 (1976).
Whether the defendant’s vehicle did in fact skid across the center line into the opposite lane of traffic was a disputed issue. As the majority correctly observes, “[bjoth plaintiff and defendant produced testimony that each was in his or her own proper lane of traffic.” 283 Pa.Super. at 106, 423 A.2d at 738. This being so, it was exclusively for the jury to decide which of the parties’ conflicting accounts was the more credible, and determine legal liability accordingly. Mazza v. Berlanti Const. Co., 206 Pa.Super. 505, 214 A.2d 257 (1965). Since the jury could have accepted the testimony presented by the plaintiff that the defendant’s vehicle was in the wrong lane of traffic, the lower court was obliged to instruct the jury, pursuant to Kenworthy, that being on the wrong side of the road constitutes negligence and that in such a case the burden shifts to the driver on the wrong side to prove that he or she was not negligent in being there. The lower court’s general instruction, assigning the plaintiff the burden of proving negligence, was therefore insufficient. The plaintiff. was entitled to have the jury further instructed that if it believed the plaintiff’s testimony that the defendant was on the wrong side of the road, it was the defendant’s burden to prove that she was not negligent in being there. Indeed, since the case must be retried, it should be noted that the court’s general instruction was also insufficient from the defendant’s point of view, for she was entitled to have the jury instructed that if it believed her testimony that the plaintiff was on the wrong side of the road, it was the plaintiff’s burden to prove that he was not negligent in being there.
■ For these reasons, I agree that the lower court’s order should be reversed and the case remanded for new trial.